DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
The Amendments to the claims filed 05/14/2021 has sufficiently addressed the rejection of Claim 4 under 35 U.S.C 112(b); hence, the rejection has been withdrawn. However, upon further review examiner found some new issues with the recitation of claims 2 and 4, hence the examiner making new grounds of 112b rejection as presented below.
Applicant’s arguments, see page(s) 5-6 pertaining to 35 U.S.C 103 rejection, filed 08/16/2021 for claim(s) 1 with respect the reference Christensen have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Wright et al. (US # 3808401) which teaches the newly added limitation. Examiner making new ground of rejection based the new reference Wright et al. (US # 3808401) in combination with already presented references as presented in the office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 2 recites the limitation "…the battery pack…” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It’s not clear if the applicant is referring “a battery” as recited in claim 1, line 1 or referring to an additional battery.
Claim 4 recites the limitation "…a battery pack…” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It’s not clear if the applicant is referring “a battery” as recited in claim 1, line 1 or referring to an additional battery pack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 - 4, 10 and 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Christensen et al. (US # 20130200855), in view of the US Patent by Whiting et al. (US # 6130519) and in view of the US Patent by Wright et al. US # (3808401).

Regarding Claim 1, Christensen teaches in Figure 1, a maintenance device (Considering the part 104, 106, 108, 116 and 112 a control system 100 as maintenance device) for coupling to a battery (102) of an electric vehicle (101, [0015, lines 1-3]) and performing maintenance on the battery [0004], comprising: 
a controller (104) configured to control operation of the maintenance device (Claim 4, Also see 0015, lines 9-14, 0018, lines 1-5, 12-14]; 
a controllable load (Electrical heater, [0018, lines 10-11] comprising resistive coils (Normally Electrical heaters comprises of coils) configured to apply a resistive discharge load (Heater coils are resistive in nature for current conduction, Claim 1, lines 4-5) to the battery [0019, 0035, lines 13-14, 0036, lines 1-6] to draw a DC current from the battery and perform maintenance on the battery [0029]; and
(Combination of Controller 104 and Switching Device 112) configured to couple the resistive wire loading coils to the battery in response to an output from the controller [0036].
Christensen fails to teach:
a device housing; 
Whiting teaches in Figures 6-7, a maintenance device (Battery Booster) comprising a housing (22, Col 5, lines 34-37).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to install the component of the maintenance device in a housing within the apparatus of Christensen, as taught by Whiting, in order to additional to securely hold the devices in one place to facilitate maintenance.
The combination of Christensen and Whiting fail to teach:
a controllable load comprising a plurality of resistive coils.
load control circuitry configured to selectively couple the plurality of resistive wire loading coils to the battery in response to an output from the controller whereby the load control circuitry is configured to selectively couple a single resistive wire loading coil to the battery and selectively couple a plurality of resistive wire loading coils to the battery to achieve a desired resistive load applied to the battery.
Wright teaches in Figure 1, a controllable load comprising a plurality of resistive coils (Heater coils 46, Col 1, line 52, Col 2, lines 50-56).
load control circuitry (Logic control circuit not shown, Col 1, lines 57-67, Col 2, lines 1-2) configured to selectively couple the plurality of resistive wire loading coils to a device (14, Col 1, lines 37) in response to an output from the controller whereby (Claim 2).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using plurality of resistive wire loading coils within the apparatus of Christensen and Whiting, as taught by Wright, in order to selectively discharge the battery current either rapid mode or slow mode, thus improving the discharging performance of the battery.

Regarding Claim 3, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches including communication circuitry configured to couple to a data bus of the electric vehicle [0035, lines 4-5].

Regarding Claim 4, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches including communication circuitry configured to couple to a battery pack which contains the battery of the electric vehicle [0035, lines 7-10].

Regarding Claim 10, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches:
[0017, 0019].

Regarding Claim 13, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches:
wherein the controller is electrically isolated from the controllable load (Controller 204 is isolated from load using a switching device 212).

Regarding Claim 14, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches:
including a memory (216) configured to log information related to discharging of the battery pack [0026, lines 1-5].


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent Application Publication by Lee et al. (US # 20170158058).
Regarding Claim 2, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
a junction box configured to couple the controllable load to the battery pack .
(13) configured to couple a load (19) to a battery pack (14, [0031]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a junction box between load and the battery within the apparatus of Christensen, Whiting and Wright, as taught by Lee, in order to route plurality of electrical connections to various components of the system.

Regarding Claim 8, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
including a junction box configured to couple the controller to a data bus of the vehicle.
Lee teaches in Figure 1, a junction box (13) configured to couple the controller to a data bus of the vehicle [0031].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a junction box coupled to the controller to a data bus within the apparatus of Christensen, Whiting and Wright, as taught by Lee, in order to route plurality of electrical connections to various components of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent Application Publication by Kang (US # 20080087479).

Regarding Claim 5, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
including power supply circuitry configured to be powered by a 12 volt source.
Kang teaches in Figure 1, a power supply circuitry configured to be powered by a 12 volt source (First DC/DC Converter 55 is powered by 12v auxiliary battery 50, [0073]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a power supply powered by 12V voltage supply within the apparatus of Christensen, Whiting and Wright, as taught by Kang, in order to provide backup power in case electric power from the main source fails, thus providing continues power to the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent to Nor (US # 5,202,617).
Regarding Claim 6, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches disconnecting the controllable load from the battery [0018, lines 10-11, 0019].
The combination of Christensen, Whiting and Wright fail to teach:
including a shut off switch configured to be actuated by an operator.
(62) configured to be actuated by an operator (Col 8, lines 36-38).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a manual operated switch within the apparatus of Christensen, Whiting and Wright, as taught by Nor, in order to additionally facilitate the user halting the battery discharge system in the event of the system malfunctions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent to Zhou et al. (US # 10,525,841).
Regarding Claim 7, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen and Whiting fails to teach:
including an insulated gate bipolar transistor coupled to each of the plurality of wire loading coils.
Wright further teaches including a switch coupled to each of the plurality of wire loading coils (Heater coils 46, Col 1, line 52, Col 2, lines 50-56).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using plurality of resistive wire loading coils with a switch within the apparatus of Christensen and Whiting, as taught by Wright, in order to selectively discharge the battery current either rapid mode or slow mode, thus improving the discharging performance of the battery.

including an insulated gate bipolar transistor coupled to the load.
Zhou teaches in Figure 2, an insulated gate bipolar transistor (206) coupled to a load (126 and 114, Col 6, lines 51-61).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using an insulated gate bipolar transistor (IGBT) to drive the load within the apparatus of Christensen, Whiting and Wright, as taught by Zhou, in order to achieve high voltage capability and relatively fast switching speeds.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent to Schmalzriedt et al. (US # 5321231).
Regarding Claim 9, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
including a bridge circuit configured to couple to the battery pack and wherein a voltage difference across the bridge circuit is indicative of electrical current leakage from the battery pack to electrical ground.
Schmalzriedt teaches a bridge circuit configured to couple to the battery pack and wherein a voltage difference across the bridge circuit is indicative of electrical current leakage from the battery pack to electrical ground (Fig 1, 4, Col 13, lines 5-22).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a bridge circuit with the battery within the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent Application Publication by Trigiani (US # 20090146610).
Regarding Claim 11, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
the slave device including a slave controllable load configured to apply a slave load to the battery pack.
Trigiani teaches the slave device including a slave controllable load configured to apply a slave load to the battery pack (Fig 1, [0034-0035]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using slave load within the apparatus of Christensen, Whiting and Wright, as taught by Trigiani, in order to test the functionality of the system by discharging to various loads.

Regarding Claim 12, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
the controller controls the slave controllable load to thereby apply a total load which is lesser than the controllable load.
 teaches a controller controls the slave controllable load to thereby apply a total load which is lesser than the controllable load (Fig 1, [0056]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controlling slave load within the apparatus of Christensen, Whiting and Wright, as taught by Mouchet, in order to test the functionality of the system by discharging to various loads.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent Application Publication by Krampitz et al. (US # 20070210801).
Regarding Claim 15, Christensen, Whiting and Wright teaches the apparatus of claim 1.
The combination of Christensen, Whiting and Wright fail to teach:
including charge circuitry configured to electrically charge a cell or battery of the battery pack.
Krampitz teaches a charge circuitry configured to electrically charge a cell or battery of the battery pack (Fig 3, Abstract, 0037).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a charging circuitry within the apparatus of Christensen, Whiting and Wright, as taught by Zhou, in order to additionally facilitate charging the battery in the event of the main power supply fails/malfunctions.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the US Christensen, Whiting and Wright as applied to claim 1 above, in further view of the US Patent Application Publication by Kondo (US # 8810200).
Regarding Claim 16, Christensen, Whiting and Wright teaches the apparatus of claim 1.
Christensen further teaches the controllable load (Electrical heater, [0018, lines 10-11] and the battery pack (102, [0015, lines 1-4]).
The combination of Christensen, Whiting and Wright fail to teach:
wherein the load includes at least two load resistances configured to the selectively electrically coupled to the battery pack.
Kondo teaches wherein the load includes at least two load resistances configured to the selectively electrically coupled to a power supply (Claim 4, Col 1, lines 50-52, Col 8, lines 64-65, Claim 4).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using plurality of load resistors within the apparatus of Christensen, Whiting and Wright, as taught by Kondo, in order to test the functionality of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Tsukamoto et al. (US # 6531847) teaches a safely discharging a battery using a load (resistance heater), Fig 3, Col 5, lines 7-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 15, 2021